ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )      ASBCA No. 58617
                                             )
Under Contract No. N00383-06-D-001J          )

APPEARANCES FOR THE APPELLANT:                      Andrew E. Shipley, Esq.
                                                    Seth H. Locke, Esq.
                                                    Lee P. Curtis, Esq.
                                                     Perkins Coie LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen D. Tobin, Esq.
                                                    Anthony K. Hicks, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

        Appellant's counsel having advised the Board by letter dated 23 December 2015
that the parties have executed a settlement agreement, and that both parties request that
the Board dismiss the appeal with prejudice, this appeal is hereby dismissed with
prejudice.

       Dated: 5 January 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58617, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2